Pee Cubiam.
This was an automobile accident case in which the plaintiffs obtained verdicts against the defendant Cranmer for damages arising from injuries to the plaintiff John E. Saunderson. Cranmer has a rule for new trial and presents two reasons upon which we are asked to make it absolute. The first is that there should have been a nonsuit because the plaintiff failed to prove negligence in the defendant, and second, that the verdict is against the weight of the evidence.
The facts which the jury might properly find were that the plaintiff John E. Saunderson was riding in a car driven by one Worth, an employe of the defendant Cranmer. While Worth was driving north on the road between Toms River and Lakewood a collision occurred between the car he was driving and that of the defendant Applegate. The Apple-gate car proceeding south on the same highway, and having stopped on its own righthand side of the road, endeavored *556to make a lefthand turn across the highway. When half way across it was struck by the ear of the defendant Cranmer. Whether the turn was at a time when it was reasonably sáfe to make it and whether, if it was, Worth driving the Cranmer car was negligent in disregarding the plaintiff’s rights, presented a case for the jury’s consideration, and the conclusion reached by that body should not be disturbed either on the ground that there was no proof of negligence or that the verdict was against the weight of the evidence.
The rule for new trial is discharged.